Citation Nr: 1112401	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-47 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a disability manifested by short-term memory loss, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by sensory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk






INTRODUCTION

The Veteran had active military service from July 1973 to July 1976, and from December 1988 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran has claimed service connection for short-term memory loss and sensory loss.  Construing the claims liberally, however, the Board finds that it should be characterized as one for service connection for a disability manifested by short-term memory loss, to include as due to an undiagnosed illness and for a disability manifested by sensory loss, to include as due to an undiagnosed illness.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  At no time during the appeal period has the Veteran exhibited a disability manifested by short-term memory loss.  

3.  At no time during the appeal period has the Veteran exhibited a disability manifested by sensory loss.


CONCLUSIONS OF LAW

1.  A disability manifested by short-term memory loss, to include as due to an undiagnosed illness, was not incurred in or aggravated by active military service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

2.  A disability manifested by sensory loss, to include as due to an undiagnosed illness, was not incurred in or aggravated by active military service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2010);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a predecisional VCAA notice letter to the Veteran in August 2008.  This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the Board finds that VA has complied with its duty to notify the Veteran with regard to his appeal.  

Furthermore, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002);  38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his service connection claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, service personnel records, statements from the Veteran, a private psychological evaluation and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA Gulf War examination in December 2003.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007);  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate his service connection claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained. 

All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  Thus, the Board will proceed to a decision.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

A Persian Gulf veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In the present case the Veteran contends that his short-term memory loss and sensory loss are due to his military service in the Persian Gulf War.  The Veteran's DD-214 from his second period of active duty notes that the Veteran served in the Persian Gulf War from December 1990 to April 1991.  His service treatment records (STRs) show no treatment for, or diagnosis of, any disabilities manifested by memory loss or sensory loss.  Examinations in March 1988, June 1989, and August 1992 showed clinically a normal neurologic system; no memory loss or sensory loss was shown.

In May 2003, the Veteran was provided a psychological examination.  The examiner noted that the Veteran "shows personal weakness regarding working memory and auditory immediate memory."  See C.B. psychological evaluation from May 2003.  Furthermore, it was noted that "[he] has more difficulty with immediate information, especially if presented verbally, and to be able to perform mental calculations or manipulations."  However, the examiner opined that the Veteran's "personal weaknesses are still within the Average to High Average range commensurate with his cognitive abilities."  Consequently, the examiner concluded that the Veteran did not meet the criteria for a learning disability.  Furthermore, no disabilities manifested by memory loss and/or sensory loss were diagnosed, nor is there any indication that the Veteran had an undiagnosed illness manifested by memory loss and/or sensory loss.

The Veteran was provided a VA Gulf War examination in December 2003.  The Veteran reported that he began to experience short-term memory problems in 1993 and was found to have a short-term memory defect through testing in connection with a control group in an HIV study.  Long-term memory was unaffected but immediate recall, particularly of auditory inputs was significantly impacted.  The Veteran also reported that he was found to have some possible sensory deficits with decreased sensation in his fingertips, although he doubted that.  Rather, he believed that thick calluses on his fingers decreased his tactile sense.  Following examination, the Veteran was diagnosed with memory defect, by history, and rule out peripheral neuropathy, bilateral upper extremities.  See Gulf War Registry Exam from December 2003.

The Board notes that the VA examiner failed to give an opinion to whether the Veteran's memory defect was due to his time in-service.  However, the examiner did not diagnose a chronic disability manifested by short-term memory defect.  Rather, the examiner acknowledged the Veteran's history of complaints of memory problems.  Moreover, as noted above, the psychological evaluation the Veteran was given in May 2003 concluded that the Veteran's personal memory weaknesses were commensurate with his cognitive abilities and that he did not have a learning disability.

Furthermore, the Veteran was referred for a physical medicine rehab consult for another evaluation for peripheral neuropathy.  The examiner opined that the electrodiagnostic findings showed no evidence of radiculopathy in the nerves and muscles and that the Veteran's test results did not meet the criteria for polyneuropathy.  The examiner did find that the electrodiagnostic test found decreased amplitudes in the left numb thumb sensory.  However, the examiner opined that this was possibly due to a previous non-active duty injury the Veteran sustained.  See March 2004 physical medicine rehab consult.  

Based on a review of the evidence, the Board finds that service connection for disabilities manifested by short-term memory loss and sensory loss, both to include as due to an undiagnosed illness, is not warranted.  A review of the competent medical evidence of record does not reveal that the Veteran has been diagnosed with any chronic disabilities manifested by short-term memory loss and sensory loss, nor is there any indication that such symptoms are manifestations of an undiagnosed illness.  In this regard, the Board observes that the Veteran was specifically afforded a Gulf War examination in December 2003; the examiner at that time did not indicate that the Veteran had any signs or symptoms associated with undiagnosed illnesses.  Indeed, no medical professional has provided any opinion indicating that the Veteran has an undiagnosed illness that is manifested by short-term memory loss and sensory loss.  Rather, as regards his memory loss, the May 2003 examination reveals that the Veteran's personal memory weaknesses were commensurate with his cognitive abilities.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  Here, there is no competent medical evidence reflective of disabilities manifested by short-term memory loss or sensory loss 

The Veteran is competent to report about short-term memory loss and sensory loss.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that the short-term memory loss and sensory loss are indicative of any disability, including an undiagnosed illness. 

The Board acknowledges the Veteran's belief that he has short-term memory loss and sensory loss related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of short-term memory loss or sensory loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

The Board has also considered the internet articles submitted by the Veteran which discuss Gulf War Syndrome in general.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, while the internet articles submitted by the Veteran discuss Gulf War Syndrome and its resulting effects, they do not contain any information or analysis specific to the Veteran's case.  As such, the articles evidence submitted by the Veteran are of limited probative value.  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996);  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In regards to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that relate to the Persian Gulf War veterans, the pertinent issue is whether the Veteran has signs and symptoms that are manifestations of an undiagnosed illness affecting the neurologic system affecting the neurologic system of his extremities.  The Veteran's post-service treatment records show that peripheral neuropathy has been ruled out and that his electrodiagnostic test were negative for radiculopathy and polyneuropathy.  Moreover, there is no indication that any medical professional has opined that the Veteran's symptoms are the result of an undiagnosed illness.  Therefore, the Board finds that the Veteran does not experience signs and symptoms affecting the neurologic system of the extremities that are a result of an undiagnosed illness.  Consequently, service connection is not warranted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Furthermore, the Board notes the internet article from the American Legion that the Veteran provided, which provides that memory and concentration problems are symptoms of Gulf War Syndrome.  See article titled, "Finally, peace of mind for Gulf War Veterans" dated March 12, 2009.  However, as noted above, no medical professional has indicated that the Veteran's short-term memory problems are the result of an undiagnosed illness.  The December 2003 VA Gulf War examiner did not indicate that the Veteran had signs or symptoms of an undiagnosed illness.  The May 2003 VA examiner found that the Veteran's memory deficit was commensurate with his cognitive abilities.  Consequently, service connection is not warranted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for disabilities manifested by short-term memory loss and sensory loss.  At no time since the Veteran filed his claims in August 2008, have any disabilities manifested by short-term memory loss or sensory loss been shown, nor has the medical record indicated that such symptoms are the result of an undiagnosed illness.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply, and the Veteran's claims for service connection for disabilities manifested by short-term memory loss and sensory loss are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for a disability manifested by short-term memory loss, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested by sensory loss, to include as due to an undiagnosed illness, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


